MEMORANDUM DECISION                                               FILED
                                                                   Oct 13 2016, 6:33 am

      Pursuant to Ind. Appellate Rule 65(D), this                       CLERK
      Memorandum Decision shall not be regarded as                  Indiana Supreme Court
                                                                       Court of Appeals
      precedent or cited before any court except for the                 and Tax Court

      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Timothy J. Burns                                          Gregory F. Zoeller
      Indianapolis, Indiana                                     Attorney General of Indiana
                                                                Richard C. Webster
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Dennis Linderman,                                        October 13, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A05-1602-CR-398
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Patrick Murphy,
      State of Indiana,                                        Magistrate.
      Appellee-Plaintiff.                                      The Honorable Angela Dow Davis,
                                                               Judge.
                                                               Cause No. 49G16-1511-CM-38856



      Shepard, Senior Judge

[1]   Dennis Linderman appeals his conviction of invasion of privacy, a Class A

      misdemeanor. Ind. Code § 35-46-1-15.1 (2014). We affirm.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-398 | October 13, 2016   Page 1 of 5
                               Facts and Procedural History
[2]   Linderman and his wife, Kelly Linderman, were estranged. She obtained a no

      contact order against Linderman, which he signed in October 2015. Directly

      above Linderman’s signature, the order stated: “I have read the above Order

      and I understand it. A copy of this Order has been given to me.” State’s Ex. 1.

      The order directed Linderman to avoid any contact with Kelly, whether in

      person, by telephone, or through an intermediary, until “further order of the

      court.” Id.


[3]   On November 2, 2015, the police were dispatched to Kelly’s house to

      investigate a domestic disturbance. An officer encountered Linderman on the

      front porch. After speaking with Kelly, the officer determined that she had an

      active no contact order against Linderman and arrested him.


[4]   The State charged Linderman with invasion of privacy and several other

      misdemeanors. A jury determined he was guilty of invasion of privacy and not

      guilty of the other charges.


                                                     Issue
[5]   Linderman raises one issue: whether there is sufficient evidence to sustain his

      conviction.


                                   Discussion and Decision
[6]   Linderman claims the State failed to provide sufficient evidence to support his

      conviction because he “mistakenly and honestly believed” that he was not

      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-398 | October 13, 2016   Page 2 of 5
       violating the no contact order because Kelly invited him to the house. In

       reviewing a sufficiency, we affirm unless no reasonable trier of fact could have

       found each of the elements of a crime proven beyond a reasonable doubt. Smith

       v. State, 8 N.E.3d 668 (Ind. 2014). We neither reweigh evidence nor assess the

       credibility of witnesses. Id.


[7]    To obtain a conviction for invasion of privacy as charged, the State was

       required to prove beyond a reasonable doubt that Linderman (1) knowingly or

       intentionally (2) violated a valid no contact order. Ind. Code § 35-46-1-15.1.


[8]    It is undisputed that at all times relevant to this case, there was a valid no

       contact order in place which prohibited Linderman from contacting Kelly.


[9]    As for Linderman’s knowledge, Kelly testified that on October 31, 2015,

       Linderman’s son from a prior relationship called her, asking her to call a phone

       number. When she did, Linderman answered. He wanted Kelly to come pick

       him up and talk. Kelly reminded Linderman of the no contact order. He said

       he thought it was only for her children from a prior relationship, but she

       pointed out that it was for her. Kelly was not at home at the time, but she said

       he could go to the marital house to pick up some personal items. Kelly told

       Linderman he could not stay at the house.


[10]   When she returned to the house with her daughter and a cousin later on that

       same day, Linderman was in the fenced-in yard. He was angry to see that Kelly

       was not alone. Eventually, Kelly’s companions left. Kelly repeatedly asked

       Linderman to gather his personal items and leave, but he refused. Instead, he

       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-398 | October 13, 2016   Page 3 of 5
       stayed at the house until the police arrived on November 2, leaving only once

       on November 1 to go get dinner with Kelly and his son. After returning home

       from the dinner, Linderman drank heavily, yelled at Kelly, and repeatedly

       prevented her from calling 911 until she finally succeeded.


[11]   This is ample evidence from which the jury could have determined beyond a

       reasonable doubt that Linderman knowingly or intentionally violated the no

       contact order—first, by contacting her telephonically through an intermediary,

       and second, by coming to the house and refusing to leave. See Dixon v. State,

       869 N.E.2d 516 (Ind. Ct. App. 2007) (invasion of privacy conviction affirmed

       where officer made defendant aware of a protective order against him, but

       defendant later returned to the protected person’s residence).


[12]   Linderman claims Kelly told him he could stay at the house and that he

       thought the no contact order applied only to Kelly’s children. This argument is

       a request to reweigh the evidence. Linderman further claims he believed in

       good faith that he did not violate the protective order because Kelly allowed

       him to come to the house. He thus raises a mistake of fact defense.


[13]   Pursuant to statute, “it is a defense that the person who engaged in the

       prohibited conduct was reasonably mistaken about a matter of fact, if the

       mistake negates the culpability required for commission of the offense.” Ind.

       Code § 35-41-3-7 (1977). When the State has made a prima facie case of guilt,

       the burden shifts to the defendant to establish three elements: (1) the mistake is

       honest and reasonable; (2) the mistake was about a matter of fact; and (3) the


       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-398 | October 13, 2016   Page 4 of 5
       mistake negates the culpability required to commit the crime. Chavers v. State,

       991 N.E.2d 148 (Ind. Ct. App. 2013), trans. denied. We look only to the

       evidence and reasonable inferences supporting the judgment, and we will not

       disturb the finder of fact’s credibility determinations. Id.


[14]   Any mistake by Linderman was not honest or reasonable. He signed the

       protective order and indicated that he had read it. It explicitly stated: “If so

       ordered by the court, the respondent is forbidden to enter or stay at the

       petitioner’s residence or residence of any child who is the subject of this order,

       even if invited to do so by the petitioner or any other person.” State’s Ex. 1.

       The order lists Kelly, not her children, as the subject of the no contact order.

       Moreover, though Kelly allowed Linderman to come to the house to gather

       personal items, she told him: (1) the no contact order was for her, not her

       children; and (2) he would not be allowed to stay at the house. Based on the

       plain language of the order and Linderman’s testimony, the jury appropriately

       rejected his claim that he was mistaken as to the order’s terms.


                                                Conclusion
[15]   For the reasons stated above, we affirm the judgment of the trial court.


[16]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-398 | October 13, 2016   Page 5 of 5